DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, 11-12, 14-16, 20 are rejected under 35 U.S.C. 102(a1) as being anticipated by Dextroit (GB 32487733A).
Regarding claim 1, Dextroit teaches A method of power management in a hybrid vehicle comprising an engine, a motor-generator, an aftertreatment system operatively coupled to the engine, a battery operatively coupled to the motor-generator, and a control system, the method comprising: 
obtaining, by the control system, battery temperature and catalyst temperature; 
determining, by the control system, (a) whether the battery temperature (page 14-18 and page 4) is within an optimal battery temperature range and (b) whether the catalyst temperature (Page 16-18) is within an optimal catalyst temperature range; 
determining, by the control system, a power split ratio (PSR) based on the determination of (a) and (b); and (abstract EMP energy management protocol, powertrain mode manager (PMM) override Emp. Page 10 line 10-20)
controlling, by the control system, the engine and the motor-generator based on the determined PSR (page 6 controlling each actuator according to energy management protocol. Page 12 line 5-10 PMM will override one of more vehicle parameters).
Regarding claim 2, Dextriot teaches  decreasing, by the control system, the PSR in response to the control system determining that the catalyst temperature is lower than the optimal catalyst temperature range (page 16-18).
Regarding claim 4, Dextroit teaches further comprising: decreasing, by the control system, the PSR in response to the control system determining that the catalyst temperature is within or lower than the optimal catalyst temperature range and the battery temperature is higher than the optimal battery temperature range (page 14-18; page 12 PMM will override one of more parameters).
Regarding claim 5, Dextroit teaches  increasing, by the control system, the PSR in response to the control system determining that the battery temperature is lower than the optimal battery temperature range and the catalyst temperature is within or higher than the optimal catalyst temperature range (page 14-18; page 12 PMM will override one of more parameters).
Regarding claim 6, Dextroit teaches increasing, by the control system, the PSR in response to the control system determining that the catalyst temperature is higher than the optimal catalyst temperature range and the battery temperature is within or lower than the optimal battery temperature range (page 14-18; page 12 PMM will override one of more parameters).
Regarding claim 11-12, 14-20, see rejection to claims 1-2, 4-9 and 1 as the limitations are substantially similar.

Allowable Subject Matter
Claims 3, 7-10, 13, 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C. JIN whose telephone number is (571)272-9898. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C JIN/Primary Examiner, Art Unit 3747